SUB-ADMINISTRATION AND ACCOUNTING SERVICES AGREEMENT THIS AGREEMENT is made as of November 21, 2009 or such other date as mutually agreed upon by the parties hereto by and among PNC GLOBAL INVESTMENT SERVICING (U.S.) INC., a Massachusetts corporation (“PNC”), SIVEST GROUP, INCORPORATED (the “Adviser”) and FIRSTHAND FUNDS, a Delaware statutory trust (the “Fund”).Capitalized terms not otherwise defined shall have the meanings set forth in Appendix A. BACKGROUND A.The Fund is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). B.The Fund and the Adviser have entered into Second Amended and Restated Administration Agreement dated November 10, 2001 (the “Administration Agreement”) pursuant to which the Adviser provides administrative services for the Fund. C.The Fund and the Adviser desire that PNC be retained to provide sub-administration and accounting services with respect to the investment portfolios listed on Exhibit A attached hereto and made a part hereof, as such Exhibit A may be amended from time to time (each a “Portfolio”), and PNC wishes to furnish such services. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, and intending to be legally bound hereby the parties hereto agree as follows: 1.Appointment.The Fund hereby agrees that the Adviser may subcontract to PNC for the performance of all or a portion of its duties under the Administration Agreement, and the Fund and the Adviser hereby represent, warrant and covenant to PNC that PNC may be subcontracted for such role under the Administration Agreement.Accordingly, the Fund and the Adviser hereby appoint PNC as sub-administrator to provide sub-administration and accounting services to each of the Portfolios, in accordance with the terms set forth in this Agreement.PNC accepts such appointment and agrees to furnish such services. PNC shall be under no duty to take any action hereunder on behalf of the Fund or any Portfolio or the Adviser except as specifically set forth herein or as may be specifically agreed to by PNC, the Adviser and the Fund in a written amendment hereto.PNC is not a party to, nor bound by, and shall be deemed to have no knowledge of the terms of, the Administration Agreement.PNC shall not bear, or otherwise be responsible for, any fees, costs or expenses charged by any third party service providers engaged by the Fund or the Adviser or by any other third party service provider to the Fund. 2. Instructions. (a)Unless otherwise provided in this Agreement, PNC shall act only upon Oral Instructions or Written Instructions. (b)PNC shall be entitled to rely upon any Oral Instruction or Written Instruction it receives from an Authorized Person (or from a person reasonably believed by PNC to be an Authorized Person) pursuant to this Agreement.PNC may assume that any Oral Instruction or Written Instruction received hereunder is not in any way inconsistent with the provisions of organizational documents or this Agreement or of any vote, resolution or proceeding of the Fund’s Board of Directors or Trustees or of the Fund’s shareholders, unless and until PNC receives Written Instructions to the contrary. (c)The Fund agrees to forward to PNC Written Instructions confirming Oral Instructions (except where such Oral Instructions are given by PNC or its affiliates) so that PNC receives the Written Instructions by the close of business on the same day that such Oral Instructions are received.The fact that such confirming Written Instructions are not received by PNC or differ from the Oral Instructions shall in no way invalidate the transactions or enforceability of the transactions authorized by the Oral Instructions or PNC’s ability to rely upon such Oral Instructions. 3. Right to Receive Advice. (a)Advice of the Fund.If PNC is in doubt as to any action it should or should not take, PNC may request directions or advice, including Oral Instructions or Written Instructions, from the Fund. (b)Advice of Counsel.If PNC shall be in doubt as to any question of law pertaining to any action it should or should not take, PNC may request advice from counsel of its own choosing (who may be counsel for the Fund, the Fund’s investment adviser or PNC, at the option of PNC). Notwithstanding anything in this Agreement to the contrary or such instance where counsel for the Fund or the Fund’s investment adviser is unable or unwilling to respond, to the extent such counsel is not counsel for the Fund or the Fund’s investment adviser, PNC shall bear the cost of such counsel of its own choosing. (c)Conflicting Advice.In the event of a conflict between directions or advice or Oral Instructions or Written Instructions PNC receives from the Fund and the advice PNC receives from counsel, PNC may rely upon and follow the advice of counsel. (d)No Obligation to Seek Advice. Nothing in this section shall be construed so as to impose an obligation upon PNC (i) to seek such directions or advice or Oral Instructions or Written Instructions, or (ii) to act in accor­dance with such directions or advice or Oral Instructions or Written Instructions. 4. Records; Visits. (a)The books and records pertaining to the Fund and the Portfolios which are in the possession or under the control of PNC shall be the property of the Fund. The Fund and Authorized Persons shall have access to such books and records at all times during PNC’s 2 normal business hours.Upon the reasonable request of the Fund, copies of any such books and records shall be provided by PNC to the Fund or to an Authorized Person, at the Fund’s expense. (b) PNC shall keep the following records: (i) all books and records with respect to each Portfolio’s books of account; (ii) records of each Portfolio’s securities transactions; and (iii) all other books and records as PNC is required to maintain pursuant to Rule 31a-1 of the 1940 Act in connection with the services provided hereunder. 5.
